Citation Nr: 9919667	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  95-07 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for a back 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.  

In 1946, the veteran commenced a claim alleging entitlement 
to service connection for a back disability.  The New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in a February 1947 rating decision, denied the 
claim of service connection for a sprained back on the basis 
that the disability was not incurred or aggravated by service 
in World War II, and denied service connection for 
kyphoscoliosis of the upper lumbar spine on the basis that it 
was in the nature of a constitutional or developmental 
abnormality and not a disability within the meaning of the 
applicable laws.  Notice of the RO's denial and information 
concerning the veteran's appellate rights were addressed in a 
letter dated in February 1947.  Appellate action was not 
initiated.  As a result, the RO's decision became final.  

In 1982, the veteran applied to reopen his claim.  In March 
1982, the RO refused to reopen the claim, and informed the 
veteran that new and material evidence needed to be submitted 
to reopen the claim.  Appellate action was not initiated, and 
the RO's refusal to reopen the claim became final as a 
result.  

In 1994, the veteran applied to reopen his claim.  This 
matter came to the Board of Veterans' Appeals (Board) from 
the RO's September 1994 refusal to reopen his claim.  In 
September 1994, VA received a statement from the veteran that 
was construed as a notice of disagreement.  A statement of 
the case was issued that November.  In March 1995, the 
veteran submitted his substantive appeal. 

In December 1997, the Board granted its own motion to advance 
the veteran's case on the docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) and 38 C.F.R. § 20.900(c), in view of an 
administrative error.

The veteran was scheduled to appear for a hearing at the 
Board in June 1999, but he canceled.  

The Board points out that in October 1998, the veteran 
submitted a statement regarding shrapnel wounds to the hands 
and post-traumatic stress disorder.  Those matters are not 
before the Board at this time, and are referred to the RO for 
the appropriate action.  


FINDINGS OF FACT

1.  In an unappealed decision of March 1982, the RO refused 
to reopen the claim of service connection for a back 
disability on the basis that new and material evidence had 
not been submitted.  

2.  The evidence submitted since the RO refused to reopen the 
claim in March 1982 is cumulative and redundant, and by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSION OF LAW

The RO's March 1982 refusal to reopen the claim of 
entitlement to service connection for a back disability is 
final; evidence submitted since that denial is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There were no musculoskeletal defects noted at the time of 
the entrance examination of August 1944.  There are no 
records of treatment related to the back.  At the time of his 
discharge examination of July 1946, it was noted that the 
veteran suffered from a sprained back in November 1944, 
considered to have been incurred in military service and a 
present physical defect.  It was further noted that he was 
not hospitalized, and no abnormalities were noted on 
examination.  It was also mentioned that the condition was 
symptomatic with heavy lifting.  It was asymptomatic at the 
time of the examination. 

On VA examination of November 1946, the examiner diagnosed 
kyphoscoliosis, upper lumbar spine, cause undetermined.  X-
rays taken in November 1946 were negative for evidence of 
arthritis or other pathology.  In January 1947, the x-rays 
from November 1946 were reviewed.  The examiner determined 
that they revealed minimal scoliosis of the upper lumbar 
spine involving only the 1st and 3rd vertebrae to the right.  
There was no kyphosis present and no other pathology was 
seen.  

In February 1947, the RO denied the veteran's claim of 
service connection for a back disability.  The RO determined 
that a sprained back was not incurred or aggravated by 
service in World War II, and that kyphoscoliosis of the upper 
lumbar spine was in the nature of a constitutional or 
developmental abnormality and not a disability within the 
meaning of the applicable laws. 

In 1982, the veteran applied to reopen his claim.  In March 
1982, the RO refused to reopen the claim, and informed the 
veteran that new and material evidence needed to be submitted 
to reopen the claim.  

In the absence of appellate action, the RO's 1947 and 1982 
determinations became final.  Decisions of the RO are final 
under 38 U.S.C.A. § 7105 (West 1991); however, the VA must 
reopen the claim and review the former disposition of the 
case where new and material evidence is submitted with regard 
to that previously disallowed claim.  38 U.S.C.A. § 5108 
(West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the RO's refusal to reopen the claim in March 1982.  
Evidence submitted since that determination includes 
duplicates of the veteran's 1946 separation examination 
report, a July 1987 orthopedic report from Dr. Joseph C. 
Serletti, a 1992 VA examination report, and the veteran's 
statements.  

The Board finds that the copies of the separation examination 
report are not new and material evidence since they are 
duplicative of evidence previously considered.  The Board 
also finds that the veteran's statements are not new and 
material evidence since he continues to assert that there is 
a relationship between his current back disability and 
service.  

In a July 1987 orthopedic report, Dr. Joseph C. Serletti 
noted that the veteran reported that he was in an automobile 
accident in March 1986.  He received emergency treatment at 
Tarpon Springs Memorial Hospital, and at that time his 
primary complaint was discomfort in the left rib cage.  While 
driving home from the hospital, he developed lumbar spine 
pain and right sciatica.  There was also numbness of the toes 
of the right foot.  It was noted that there was a prior 
compensable low back injury in 1968.  He never had sciatica.  
His medical and surgical histories were negative.  Dr. 
Serletti reported the following diagnoses: residuals of a 
traumatic myositis of the lumbar spine post accident 3/26/86; 
lumbar disc syndrome with right sciatic radiculopathy 
confirmed by CT scan 5/13/86; extensive degenerative 
discogenic changes in the lumbar spine; and calcification of 
the abdominal aorta.  Dr. Serletti determined that the 
automobile accident of March 1986 was the competent producing 
cause of the veteran's permanent partial moderate disability 
to the lumbar spine.  

On VA examination of June 1992, the veteran reported a 
history of low back pain dating back to 1944.  He did not 
recall the exact mechanism of his injury, and thought that it 
may have occurred during basic training.  In the past, he 
received treatment from a chiropractor.  He also mentioned 
that he was treated at that VA orthopedic clinic in 1982.  He 
was given Motrin with some relief.  The examiner mentioned 
that the veteran does have a fixed deformity scoliosis.  X-
rays revealed advanced degenerative disc disease with 
anterior osteophytes noted at L3 to S1 level, and reverse 
spondylolisthesis at L4-L5.  The examiner diagnosed advanced 
degenerative disc disease, lumbosacral spine reverse 
spondylolisthesis, L4-L5.  The examiner also ruled out 
lumbosacral radiculopathy.  An MRI was recommended.  

The Board finds that this medical evidence is not new and 
material.  Dr. Serletti related the veteran's lumbar spine 
disability to an automobile accident in March 1986, not the 
report of back sprain during service.  Also, lumbar spine 
disorders were noted on VA examination of 1992 and the 
veteran reported a history of back pain since service, but 
the examiner did not opine as to whether the current findings 
are related to the veteran's service.  Therefore, this 
evidence, by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

As outlined above, it is the determination of the Board that 
the evidence presented by the appellant with regard to his 
claim of entitlement to service connection for a lumbar spine 
disability is not new and material, thus the claim is not 
reopened. 


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a lumbar spine 
disability, and the appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

